Citation Nr: 0434033	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  97-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right hip disorder, and if so, entitlement 
to service connection for a right hip disorder.  

2.  Entitlement to service connection for a cervical 
disorder, claimed as secondary to his service-connected 
lumbosacral myofascial syndrome with traumatic arthritis and 
status post herniated nucleus pulposus.  

3.  Entitlement to service connection for bilateral carpel 
tunnel syndrome secondary to service-connected lumbosacral 
myofascial syndrome with traumatic arthritis and status post 
herniated nucleus pulposus.  

4.  Entitlement to service connection for a rash and skin 
spots.  

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral myofascial syndrome with traumatic arthritis and 
status post herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service with United States Army from 
July 1968 to July 1970.  He also had periods of service with 
the Florida Army National Guard, some of which have been 
specified and much of which remains unspecified.  As these 
dates of National Guard service are an important component of 
this case, this aspect of the case is discussed in detail 
below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In those determinations, the RO denied the 
claims listed on the title page of this document.  The 
appellant disagreed and this appeal ensued.  This case has 
been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant's claims file consists of three volumes of 
material, yet two missing sets of information frustrate 
appellate review at this time.  

The appellant claims entitlement to an increased evaluation 
for a low back disability.  While the current appeal has been 
pending, VA revised the regulations and rating schedule for 
the evaluation of back disorders, in 2002, and again in 2003.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293); 68 Fed. Reg. 51,454 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  The effective dates of the 
revised regulations are September 23, 2002, and September 26, 
2003.  The 2002 revision primarily affected the criteria for 
evaluating intervertebral disc syndrome.  The 2003 revision 
affected the criteria for evaluating all types of spine 
disorders.  When a law or regulation changes after a claim 
has been filed, but before the administrative appeal process 
has been concluded, the version most favorable to an 
appellant applies.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

This change in criteria was discussed in the March 2004 
supplemental statement of the case.  However, only the old 
version of the criteria was explicitly set forth and 
discussed.  The new version of the criteria was not 
explicitly laid out for the appellant's study, nor does the 
analysis of the claim reasonably reveal this criteria.  In 
short, in preparing his argument to the Board the appellant 
did not have access to the criteria for rating the low back 
disability or to an explanation of how the evidence as 
applied to that criteria precluded the rating he sought.  The 
claim for an increased evaluation for the low back disability 
must be remanded for the appellant to be provided with notice 
of this information.  

With respect to the application to reopen the previously 
denied right hip disorder claim and the claim for service 
connection of a cervical spine disorder, the claims file 
indicates that the appellant had various periods of active 
duty, active duty for training (or annual training), and 
inactive duty training (i.e., weekend drills) from at least 
1979 to at least 1992.  The dates of these periods of service 
are important to this claim, for the appellant asserts he 
injured cervical spine and developed a right hip disorder 
during a period of National Guard service.  The documents of 
record concerning this service shows summaries of retirement 
points accumulated during the years 1979 to 1991, but do not 
show the exact dates of active duty, active duty for 
training, or inactive duty training.  Nor do the existing 
records indicate the date of his enlistment in the National 
Guard.  On remand, the RO should conduct a search of 
appropriate records depositories for information or evidence 
specifying the appellant's exact dates of active duty, active 
duty for training, and inactive duty training.  

With respect to the remaining claims of service connection 
for a rash and for bilateral carpel tunnel syndrome as 
secondary to the low back disorder, the evidence shows the 
presence of these disorders but no attempt to secure a 
medical opinion as to any relationship between the rash and 
service or between the bilateral carpel tunnel syndrome and 
the service-connected low back disability.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Ask the appellant to provide any 
information or evidence in his possession 
relating to the dates of any period of 
service, with particular emphasis on 
dates of active duty, active duty for 
training, and inactive duty training 
while serving with the Florida Army 
National Guard.  These records might 
include copies of orders to a period of 
duty and pay records.  Associate all 
evidence obtained with the claims file.  

3.  Upon a response from the appellant, 
or after a reasonable period has passed 
without response, contact the Florida 
Army National Guard, the National 
Personnel Records Center, and/or the Army 
Reserve Personnel Center, and ask for 
information and evidence verifying the 
dates of any period of service, with 
particular emphasis on dates of active 
duty, active duty for training, and 
inactive duty training while serving with 
the Florida Army National Guard.  
Associate all evidence obtained with the 
claims file.  

4.  The RO should arrange for VA 
neurologic and skin examinations to 
determine the nature and etiology of the 
claimed rash disorder and the bilateral 
carpel tunnel syndrome.  Send the claims 
folder to each physician for review; any 
report written by each physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the physicians conducting 
the examinations to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - 

a.  Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
skin disorder is related to the 
appellant's service; and .  

b.  Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the cervical 
spine disorder is related to the service-
connected low back disability.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The findings and opinions should be set 
forth in a written report made part of 
the claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  The supplemental statement of 
the case must include the amended version 
of the criteria for evaluating spinal 
disabilities.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




